In an action to recover damages for personal injuries suffered when plaintiff, as he claims, fell from the top of certain steps in the back yard of defendant’s premises, judgment, entered on the verdict of a jury in favor of plaintiff, and order, amending judgment, reversed on the law and the facts and a new trial granted, with costs to abide the event. The verdict is against the weight of the evidence. Hagarty, Acting P. J., Adel and Sneed, JJ., concur: Johnston, J., dissents and votes to affirm; Nolan, J., not voting.